Green, J.
delivered the opinion of the court.
This is an action of assumpsit brought by the plaintiffs in error against defendants as endorsers of a bill of exchange. The bill endorsed, as in the record, was purchased or discounted by the plaintiffs shortly after its date. Upon the trial in the circuit court of Shelby county, the plaintiffs proposed to strike out the endorse*ment to W. S. Pickett, assistant Cashier of the bank, and make it payable to themselves, upon proving that the endorsement to him. was made only for the purpose of facilitating and rendering safe, the transmission of the bill to New Orleans for collection, where it was payable, and that in fact the bill belonged to them, though it was specially endorsed to'Pickett. The court below would not permit this to be done, for the reason, that the endorsement in full to Pickett vested the legal interest and property in the bill in him; and that, therefore, no suit could be maintained upon it except in-his name or by his assignee. Plaintiffs thereupon took a non-suit, and afterwards moved to set it aside, which the circuit court refused to do, but gave judgment against the plaintiffs for costs, from which this appeal is prosecuted.
We think the court erred in not allowing the endorsement to be. stricken out, and changed as proposed, and consequently, in not setting aside the non-suit. The law is clearly in favor of the right of a plaintiff, or any bona fide holder of a negotiable instrument, to-strike out and change an endoi’sement upon it, made under the circumstances and for the purposes shown in this case. See 18th John. Rep. 230: Chitty on Bills, 257, and note: 4 Peters Con. Rep. 223: 7 Yerg. 477. But we have, heretofore, determined that a writ of error would not lie from the judgment of a circuit court, refusing to set aside a voluntary non-suit. 6 Yerger.
This court, therefore, refusing to take jurisdiction of such case, let this cause be stricken from the docket, and judgment for costs entered against the plaintiffs in error and their security in the appeal.